a ek department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov ull - tep legend taxpayer a o taxpayer b ira x amount d amount e amount f amount g bank b account e taxpayer c individual m dear this is in response to your letter dated date as supplemented by correspondence dated date date date date date and date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of your request oo so taxpayer b _ taxpayer a’s husband taxpayer b died on maintained an individual_retirement_arrangement ira x with bank b taxpayer a asserts that she was the designated_beneficiary of taxpayer b’s ira taxpayer a and taxpayer b also maintained a joint checking account account e with’ bank b taxpayer a states that on date she went to bank b to transfer accounts into her name taxpayer a asserts that bank b personnel advised her that there would not be any penaities or negative income_tax consequences in transferring all funds including ira x into account e documentation submitted by taxpayer a shows that she completed an ira beneficiary distribution form on date on which she elected to receive a distribution of the total balance from ira x and on which she elected to have federal_income_tax withheld on the distribution documentation submitted by taxpayer a further shows that per her request distributions in the amounts of amount d and amount e were made to taxpayer a on date documentation submitted by taxpayer a also shows that the total balance of jra x amount g amount d amount e and taxpayer b’s required_minimum_distribution was deposited into account e on date in addition account e _ was changed beginning with the date statement from taxpayer a and taxpayer b’s names to taxpayer a and taxpayer c’s names ' states that in early she received a form 1099-r from bank b taxpayer a indicating that the total amount distributed from ira x amount g was taxable taxpayer a represents that her intent was to transfer ira x into her name without incurring penalties or negative tax consequences and relied on bank b personnel to accomplish this taxpayer a further states that she was incorrectly as to how to accomplish her intent taxpayer a states upon advised by bank b learning of the taxable nature of the transaction she asked bank b to correct the problem but bank b informed her that nothing could be done because the 60-day rollover period had expired however in a letter individual m of bank b stated that there must have been a miscommunication between taxpayer a and the bank b representative that it seems as though the representative did not give information clearly in regards to the tax payment needed for a spousal beneficiary ira payout and the taxpayer a was unaware of any_tax consequences taxpayer a states that the incorrect advice given by bank b upon which she relied resulted in the distribution from ira x not being rolled over to another ira within the applicable 60-day time period - - based upon the foregoing facts and representations you request that the service ‘waive the day rollover requirement with respect to the distribution of amount f from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be inthe manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of day after the date on which the such individual not later than the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur a after date are eligible for the waiver under sec_408 of oo the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information submitted in this case indicates that taxpayer a received amount g from ira x on date and that such amount was_ deposited into account e a joint checking account-with taxpayer c taxpayer a states that she failed to complete a rollover of amount f to another ira within the applicable 60-day time period because bank b personnel gave her incorrect advice as to the tax consequences of such distribution even though the beneficiary distribution form clearly indicates the distribution was taxable taxpayer a has not presented any evidence to the service to show that she attempted to roll over such amount to an ira in her name in fact amount g was deposited into a joint checking account with taxpayer c and commingled with other funds being used by taxpayer a for living_expenses further taxpayer a has not presented any evidence that she informed bank b personnel that she into an-ira and only learned of the adverse tax wanted to roll over amount f consequences after the day rollover period had expired in this case there _ was no intent to rollover nor was there erroneous advice given regarding the rollover transaction itself taxpayer a learned of the adverse tax consequences after the 60-day rollover period had expired and now wishes to reverse the transaction because of the increased tax_liability created by the withdrawal under the circumstances presented in this case the service hereby declines to waive the 60-day rollover requirement for the distribution of amount f from ira x no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent ’ a copy of this letter is being sent to your authorized representative in accordance with forms on file in this office if you have any questions regarding this letter please contact se t ep ra t sincerely yours - signed joyoe b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
